            Case 7:20-cv-00277-VB Document 6 Filed 05/27/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

                                                                    7:20-cv-00277 (VB)
 Jennifer Collishaw, individually and on
 behalf of all others similarly situated,

                  Plaintiff,                    NOTICE OF APPEARANCE

         vs.

 Cooperative Regions of Organic Producer
 Pools,

                   Defendant.



        PLEASE TAKE NOTICE that Rory F. Collins of Faegre Drinker Biddle & Reath LLP

hereby enters his appearance on behalf of Cooperative Regions of Organic Producer Pools.



 Dated: May 27, 2020                        s/ Rory F. Collins
                                            Rory F. Collins (NY Bar. No. 5549670)
                                            FAEGRE DRINKER BIDDLE &
                                            REATH LLP
                                            2200 Wells Fargo Center
                                            90 South Seventh Street
                                            Minneapolis, MN 55402-3901
                                            Telephone: (612) 766-7000
                                            Fax: (612) 766-1600
                                            rory.collins@FaegreDrinker.com

                                            Attorney for Defendant Cooperative Regions
                                            of Organic Producer Pools




US.128168790.01
